Name: Regulation (EEC) No 2067/71 of the Council of 27 September 1971 amending Regulation (EEC) No 1060/69 fixing the quantities of basic products considered to have been used in the manufacture of goods covered by Regulation (EEC) No 1059/69
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 822 Official Journal of the European Communities No L 219/2 Official Journal of the European Communities 29.9.71 REGULATION (EEC) No 2067/71 OF THE COUNCIL of 27 September 1971 amending Regulation (EEC) No 1060/69 fixing the quantities of basic products considered to have been used in the manufacture of goods covered by Regulation (EEC) No 1059/69 THE COUNCIL OF THE EUROPEAN COMMUNITIES, and the market in long-grained rice, Council Regulation (EEC) No 1553/716 of 19 July 1971 amending Regulation No 359/67/EEC on the common organisation of the market in rice provided for the fixing of separate threshold prices and the calculation of separate c-i.f. prices for round-grained husked rice and long-grained husked rice; Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 1059/691 of 28 May 1969 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products, as last amended by Regulation (EEC) No 2551/702 and in particular Article 4 ( 1 ) thereof; Whereas, when calculating the variable components to be levied on imports of goods other than those falling within heading No 19.02 of the Common Customs Tariff, the relevant type of husked rice should therefore be specified ; Having regard to the proposal from the Commission; HAS ADOPTED THIS REGULATION: Article 1 The following shall be substituted for Article 2 (a) of Regulation (EEC) No 1060/69 : Whereas Article 2 (a) of Council Regulation (EEC) No 1060/693 of 28 May 1969 fixing the quantities of basic products considered to have been used in the manufacture of goods covered by Regulation (EEC) No 1059169, as amended by Regulation (EEC) No 123 1/70,4 provides that when . the variable components to be levied are calculated on the basis of the quantities referred to in Article 1 of that Regulation "rice' means :  broken rice, in the case of goods falling within heading No 19.02 of the Common Customs rice means : . Tariff; broken rice, in the case of goods falling within heading No 19.02 of the Common Customs Tariff; long-grained husked rice, in the case of other goods.'  husked rice, in the case of other goods ; Whereas, in order to make better provision for the differences between the market in round-grained rice Article 2 This Regulation shall enter into force on 1 January 1972.1 OJ No L 141, 12.6.1969, p . 1 . 2 OJ No L 275 , 19.12.1970, p. 2 . 3 OJ No L 141, 12.6.1969, p. 7. 4 OJ No L 141 , 29.6.1970, p. 38. OJ No L 164, 22.7.1971, p. 5. Official Journal of the European ' Communities 823 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1971 . For the Council The President L. NATALI